Citation Nr: 1431878	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Whether the character of the appellant's discharge from service is a bar to VA benefits.  

2.  Whether severance of service connection for post traumatic stress disorder (PTSD), tinnitus, prostate cancer; status post prostatectomy, erectile dysfunction, bilateral defective hearing, status post prostectomy scar, as well as the discontinued entitlement to special monthly compensation (SMC) based on loss of use of a creative organ, was proper.  

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, prior to April 1, 2012.  

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus, prior to April 1, 2012.  

5.  Entitlement to initial compensable evaluation for prostate cancer, status post prostatectomy, prior to April 1, 2012.  

6.  Entitlement to initial compensable evaluation for erectile dysfunction (ED), prior to April 1, 2012.  

7.  Entitlement to initial compensable evaluation for bilateral defective hearing, prior to April 1, 2012.  

8.  Entitlement to initial compensable evaluation for status post prostatectomy scar, prior to April 1, 2012.  

REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his brother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The appellant had active service from January 1965 to December 1969, and had six months of prior active duty training in the Army National Guard.  The Appellant's service included multiple offenses of absent without leave (AWOL), assault on servicemen, assault a superior officer and wrongful appropriation of a vehicle resulting in two Article 15's and two Special Court-Martial, 237 days of lost service and an undesirable discharge under other than honorable conditions (UOTHC).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 RO decisions that, in part, granted service connection for the disabilities at issue on appeal and established entitlement to SMC based on loss of use of a creative organ, effective from February 1, 2010; a March 2011 decision which found that the character of the appellant's discharge from service was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4), and a January 2012 RO decision that severed service connection for the service-connected disabilities and discontinued entitlement to SMC, effective from April 1, 2012.  An RO hearing was held in February 2011.  A videoconference hearing before the undersigned was held in May 2012.  


FINDINGS OF FACT

1.  The appellant entered active military service in January 1965 under a three year contract, and re-enlisted for four years in January 1966.  

2.  The appellant received a discharge Under Other Than Honorable Conditions (UOTHC) in December 1969, based on a finding of willful and persistent misconduct.  

3.  During service, the appellant received two Article 15's under the Uniform Code of Military Justice (UCMJ) for assault of another soldier and leaving his post, and two Special Court-Martials for multiple AWOLs, assault of a superior officer and wrongful appropriation of a vehicle.  

4.  There were no compelling circumstances to warrant the appellant's multiple AWOLs and other willful misconduct offenses.  

5.  The appellant was not insane at the time that he went AWOL or committed the other willful misconduct offenses which collectively resulted in his UOTHC discharge.  

6.  The character of the appellant's discharge is a statutory bar to the entitlement to VA compensation benefits.

7.  The May 2010 and August 2010 rating decisions that granted service connection for PTSD, tinnitus, prostate cancer (status post prostatectomy), ED, bilateral defective hearing, status post prostatectomy scar, and established entitlement to SMC based on loss of use of a creative organ are shown to have been clearly and unmistakably erroneous.

8.  From February 1, 2010 to March 31, 2012, the appellant's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to various symptoms contemplated by a 50 percent schedular rating, and no higher.  

9.  The 10 percent evaluation assigned for tinnitus is the maximum rating authorized under Diagnostic Code 6260, and there is no credible evidence that the appellant's disability was so exceptional or unusual as to render impractical the application of the regular schedular standards, for the period from February 1, 2010, to March 31, 2012.  

10.  From February 1, 2010 to March 31, 2012, the appellant was not shown to have and renal or voiding dysfunction and did not require use of absorbent materials.  

11.  From February 1, 2010 to March 31, 2012, the appellant was not shown to have penile deformity, and was in receipt of special monthly compensation on account of the loss of use of a creative organ.

12.  From February 1, 2010 to March 31, 2012, the appellant's defective hearing was manifested by no greater than a Level I hearing loss in each ear.  

13.  From February 1, 2010 to March 31, 2012, the appellant's status post prostatectomy scar was manifested by a well-healed, non-tender, 24 by .8 cm scar that is not unstable, adherent or cover an areas of at least six square inches (39 square centimeters), and does not cause any functional limitation.  

CONCLUSIONS OF LAW

1.  The character of the appellant's discharge is considered a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12, 3.12a, 3.13 (2013).  

2.  As the criteria for severance of service connection are met, severance of service connection for PTSD, tinnitus, prostate cancer, status post prostatectomy, ED, bilateral defective hearing, status post prostatectomy scar, as well as the discontinued entitlement to SMC based on loss of use of a creative organ, was proper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1114, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12(d), 3.105(c)-(d), 3.303, 3.307, 3.309 (2013).

3.  The criteria for an initial evaluation in excess of 50 percent for PTSD, prior to April 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus, prior to April 1, 2012.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1-4.14, 4.87 Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  

5.  The criteria for an initial compensable evaluation for prostate cancer, status post prostatectomy, prior to April 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 4.115b, Part 4, including Diagnostic Codes 7528 (2013).  

6.  The criteria for an initial compensable rating for erectile dysfunction, prior to April 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 4.115b, Part 4, including Diagnostic Codes 7599-7522 (2013).  

7.  The criteria for an initial compensable evaluation for bilateral defective hearing, prior to April 1, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 4.86, Part 4, including Diagnostic Code 6100 (2013).  

8.  The criteria for a compensable evaluation for status post prostatectomy scar are not met, prior to April 1, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the appellant dated in February 2010 (claims for service connection), November 2010 (character of discharge), and March and August 2011 (proposed severance).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment and personnel records and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the appellant's VA electronic medical records.  Further, neither the appellant nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the appellant's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Laws & Regulations

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12(a).  

A discharge or release from service under one of the conditions specified in this section (38 C.F.R. § 3.12) is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided (38 U.S.C.A. § 5303(b)).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the piece of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Benefits are not payable where the former service member was discharged or released by reason of sentence of general court-martial.  38 C.F.R. § 3.12(c).  Subsection (d) provides, in pertinent part, that a discharge or release because of the service member's acceptance of an undesirable discharge to escape trial by general court-martial, is considered to have been issued under dishonorable conditions.  A discharge or release for willful and persistent misconduct is also considered to have been issued under dishonorable conditions.  The latter also includes discharge under OTHC, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  

A discharge to reenlist is a conditional discharge.  38 C.F.R. § 3.13(a).  Except as provided in paragraph (c) of this section, the entire period of service under the circumstances stated in paragraph (a) of this section constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active service when the person served on active service for the period of time the person was obligated to serve at the time of entry into service; or the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or re-enlistment; and, the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or re-enlistment.  38 C.F.R. § 3.13(c).  

Determinations as to honorable service will be made by the service departments and the findings shall be binding on the Department of Veterans Affairs.  38 C.F.R. § 3.14(d).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  

Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a  matter of law.  Stallworth v. Derwinski, 20 Vet. App. 482, 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned").  

The provision of 38 C.F.R. § 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and reflects that VA is not limited to the law and the record that existed at the time of the original decision.  See Stallworth at 488; see also Allen v.  Nicholson, 21 Vet. App. 54, 59 (2007).  The Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  The Court added, "[c]onsequently, the severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence established that service connection is clearly erroneous."  Stallworth at 488.  

The Court has stated that clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App.  40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth; Allen.  

Ordinarily, the three-part test to determine whether a prior decision is the product of CUE is the following: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).  In this case, the third requirement has been modified as previously discussed.  

VA has specific regulatory provisions governing severing service connection awards.  The provisions of 38 C.F.R. § 3.105 direct, in pertinent part, that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous, with the burden of proof being upon the Government.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.015(d).

A determination as to the character of discharge or line of duty which would result in discontinued entitlement is subject to the provisions of 38 C.F.R. § 3.105(d).  38 C.F.R. § 3.105(c) (2013).

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  

Benefits are not payable where the former service member was discharged or released by reason of the sentence of general court-martial.  38 C.F.R. § 3.12(c).  Subsection (d) provides, in pertinent part, that a discharge or release because of the service member's acceptance of an undesirable discharge to escape trial by general court-martial, is considered to have been issued under dishonorable conditions.  A discharge or release for willful and persistent misconduct is also considered to have been issued under dishonorable conditions.  The latter also includes discharge under OTHC, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  

Character of Discharge

The service records showed that the appellant joined the Army National Guard in June 1963 and served six months on active duty training for basic and advanced individual training.  In January 1965, the appellant accepted a three year enlistment in the Regular Army, and subsequently re-enlisted for four years in January 1966.  

The personnel records showed that when he enlisted in the Regular Army in January 1966, the appellant was assigned to Company B, 1st Battalion, 39th Infantry in Germany and served in that until August 1966, when he was transferred to Co C, 1st Bn, 16th Inf in Vietnam.  During his tour of duty in Germany, the appellant received two Article 15s - one in June 1966, for a battery on another soldier and the second in July 1966, for leaving his place of duty.  While in Vietnam, the appellant was AWOL from March 21, to April 15, 1967, during which time he assaulted an officer and wrongfully appropriated a truck resulting in punishment by Special Court-Martial that included confinement to six months of hard labor.  After his release from the stockade in August 1967, the appellant was AWOL from September 9, to September 15, 1967, and from January 5, to January 29, 1969, and received a second Special Court-Martial in March 1969 for the latter offense.  The record showed that the appellant was AWOL again from August 22, to September 15, 1969, and from September 16, to September 18, 1969.  After he returned to his unit, the appellant was put in the stockade pending court-martial proceedings.  

During his pre-trial confinement, the appellant was afforded an opportunity to consult with legal counsel, and subsequently requested to be discharged from service in lieu of trial by court-martial.  In his letter requesting discharge, the appellant reported that after he was released from his first incarceration, he returned to his unit and completed his tour of duty in Vietnam before rotating back to the States to Ft. Hood.  The appellant reported he received orders for additional schooling at Ft. Belvoir, VA in August 1968, but decided to go home to Oklahoma for a while instead of reporting to his new duty station.  He was subsequently arrested by local authorities and returned to Ft. Belvoir in October 1968, and began his schooling.  He said that he went home for two weeks during the Christmas Holidays in December 1968, but stayed for 19 days when he was arrested for being AWOL in January 1969.  He was brought back to Ft. Belvoir in February 1969, and received a second Special Court-Martial in March 1969, which included confinement to six months of hard labor.  He said that he was released from the stockade after five months and immediately went AWOL again for 25 days, was subsequently picked-up by military authorities and returned to the stockade where he was awaiting a third court martial.  The appellant wrote that he knew he was never going back to the ranks of duty and that prolonging his stay in the service would only cost the Government and be a hardship on himself.  He said that if released from service, he could regain his self-esteem and go back to working for his father as a contractor.  

The service records showed that all procedural requirements for processing a discharge in lieu of court-martial under AR 635-200, chapter 10 were followed, and the appellant was subsequently discharged from service under OTHC in December 1969.  

At the videoconference hearing in May 2012, the attorney argued that the appellant's Article 15's were for minor infractions that occurred prior to his service in Vietnam and should not be considered evidence of willful misconduct.  As to the multiple AWOLs and other offenses that occurred after serving in Vietnam, the attorney argued that the appellant was insane due to PTSD and, in essence, could not have appreciated the significance of his actions.  

Concerning the argument that the appellant was insane when he committed the various offenses after serving in Vietnam, the attorney has not offered even a scintilla of competent medical evidence to support that assertion.  The evidentiary record showed that at the time the appellant requested discharge from service in lieu of a court martial, he did not offer any excuses or mitigating circumstances for his actions.  The appellant provided a clear and concise description of his actions and stated unambiguously that he would never go back to serving in the military and that he wanted to be discharged from service.  

Moreover, not only are the STRs completely silent for any complaints, treatment or diagnosis for any psychiatric problems in service, but the appellant specifically denied any psychiatric symptoms, including trouble sleeping, nightmares, depression or worry, nervous trouble of any kind, excessive drinking or drug use, or any memory problems at the time of his service separation examination in November 1969.  Moreover, a special psychiatric evaluation in December 1969, indicated that the appellant was mentally responsible, able to distinguish right from wrong and had the mental capacity to understand and participate in the Board proceedings and to cooperate in his own defense.  The psychiatrist opined that there were no disqualifying mental diseases or conditions to warrant disposition through medical channels.  

Regarding the attorney's characterization at the videoconference hearing, that the appellant's two Article 15's were for minor infractions that are "the kind of regular experience" that servicemen go through, it is apparent that he has no firsthand knowledge of military service or the military judicial process.  (T p.5).  The Article 15's were for battery on another soldier and for deserting his post, both of which are serious infractions and, as the appellant testified, could have resulted in a court martial, had he decided not to accept the non-judicial punishments.  

As to the appellant's testimony, it is apparent that he does not accept responsibility for any his actions and offered vague explanations and unsubstantiated excuses for his conduct.  As to the charge of battery, the appellant testified that there was a "giant bar fight" involving everyone at the enlisted men's club, and that he was just one of several that got an Article 15.  Interestingly, he went on to testify that there were "probably several other ones that got [Article 15s] also because - at least the ones that really started it."  Parenthetically, the Board notes that the appellant's Article 15 indicated that he assaulted two different soldiers that night.  

When asked about the Article 15 for deserting his post, the appellant testified that he was stationed in a small garrison and was assigned guard duty, but had finished his shift and was off duty, and decided to go off post.  He testified that he knew that he was not authorized to go off post but decided to go anyway and climbed over a fence and went into town for a few hours.  

The appellant testified that although one of the charges in his first special court martial was for assaulting a superior officer, he was the person who was assaulted and that he never struck the officer.  The appellant testified that he was talking to a Vietnamese worker in the mess hall after coming back from the field, and that a second lieutenant came up to him and cussed him out then knocked him to the floor.  After going back to his barracks and thinking about it, he got mad and went looking for the officer but never found him.  He was frustrated and angry, and saw a truck with keys in it, so he jumped in and drove it into town and stayed there getting drunk for a "few days."  

However, a review of the Special Court-Martial extract showed that the assault on a superior officer was for pointing a weapon at a Captain.  The report also showed that the appellant went AWOL three days after the assault incident, and that he remained AWOL for more than three weeks.  The Board finds it significant that while the appellant now asserts that there were extenuating circumstances for his misconduct, he never mentioned the alleged assault by a second lieutenant during his court martial proceedings.  It is reasonable to assume that if the appellant had been assaulted in the mess hall in the manner he described, there would have been witnesses to the incident, and would have provided at least some explanation for his actions.  That the appellant offered no explanation for his actions at the time of the Special Court-Martial, and now attempts to introduce facts that are not only inconsistent with the official service records but can not be substantiated, raises serious doubts as to the reliability of his testimony.  Overall, the appellant's testimony is viewed by the Board as self-serving and lacking in credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding that interest in the outcome of a proceeding may affect the credibility of testimony].  

The evidence of record makes it clear that the appellant committed multiple offenses in service, including assault of a superior officer, striking two fellow serviceman, misappropriation of a vehicle, and several AWOLs resulting in a total loss of 237 days (including two periods of confinement to hard labor by Special Court-Martial).  These offenses against the UCMJ clearly established a record of misconduct that evidenced a willful disregard for the requirements of military discipline and the needs of the service.  He was punished on two occasions under Article 15, UCMJ, and received two Special Court Martials.  The appellant has never argued that he did not commit the offenses for which he was found responsible during service, and which served as the basis for his separation with the UOTHC discharge.  The appellant has, however, argued matters in extenuation and mitigation of these offenses such as his youth and his inexperience when he joined the service and most recently, allegations that he was insane due to PTSD when he committed all of the offenses after serving in Vietnam.  As discussed above, however, the appellant has not submitted any credible or competent medical evidence to support his claim of insanity.  

The evidence does not show that the appellant was insane, as defined by VA regulation, at any time during service or, more specifically, during the times that he committed the multiple offenses for which he was separated.  The appellant did not report any history of psychiatric symptoms at the time of his service separation examination in November 1969, and no pertinent abnormalities were noted on examination at that time, or at any other time during service.  

Accordingly, the Board finds that the appellant was not insane at the time he committed any of the offenses for which he was separated from service with an UOTHC discharge.  

At the hearing, the attorney also argued that some of the appellant's military service should be recognized as good service, and pointed to the fact that he was given an honorable discharge certificate at the time he re-enlisted in January 1966.  

The fact that the appellant was given an honorable discharge certificate when he re-enlisted for four years in January 1966 is not binding on VA for purposes of determining the character of his discharge from service.  As the appellant had not completed the terms of his initial service contract, the certificate is not dispositive. 

In this regard, the Board notes that in Holmes v. Brown, 10 Vet. App. 38 (1997), the United States Court of Veterans Appeals (Court) interpreted subsection B of 38 U.S.C. § 101(18) "as defining "discharge or release" to include members who reenlist before completing their initial period of service, but who would have been eligible for discharges other than under dishonorable conditions at the time of the completion of the initial service obligation."  [original emphasis by the Court].  In that case, the appellant reenlisted for a six year obligation after serving 21 months of a 36 month term.  Shortly thereafter, he went AWOL for more than 180 days.  After his apprehension by military authorities, the appellant was discharged UOTHC in 1973.  The appellant committed suicide in 1992, and his spouse sought to obtain dependency and indemnity compensation (DIC), arguing that the appellant's service prior to his reenlistment should be recognized as under honorable conditions entitling her to DIC benefits.  The Court found that because the appellant reenlisted before completing his initial service obligation, his entire service constituted one period of service under 38 C.F.R. § 3.13(a) and (b).  As such, entitlement to VA benefits was determined by the character of the final termination of his period of service.  Since the appellant's character of discharge for his only period of service was UOTHC, he was not eligible for VA benefits.

The pertinent facts and circumstances of the appellant's service in this case are essentially the same as in the Holmes case.  Here, the appellant contracted to serve for three years when he initially enlisted in January 1965, and after serving one year of his initial contract, re-enlisted for four years in January 1966.  Although the appellant had not been subject to any disciplinary actions prior to his re-enlistment, his service from June 1966 until his discharge in 1969, was marked with numerous UCMJ violations, including an Article 15 for assaulting two different soldiers on the same night in June 1966, an Article 15 for leaving his post in July 1966, being AWOLs from March 21, to April 15, 1967, during which time he assaulted an officer by pointing an M-16 at him and wrongfully appropriated a truck resulting in punishment by Special Court-Martial that included confinement to six months at hard labor.  After his release from the stockade in August 1967, the appellant went AWOL again from September 9, to September 15, 1967.  Thus, the appellant's service record clearly established a pattern of willful and persistent misconduct prior to the date that he would have been eligible for discharge other than under dishonorable conditions at the time of completion of his initial service obligation.  The fact that the appellant was AWOL at least three more times and received a second Special Court-Martial that included another six months at hard labor, prior to requesting discharge in lieu of a general court martial in 1969, does not expunge or otherwise absolve his extensive record of willful and persistent misconduct prior to the date that he would have been eligible for discharge under other than dishonorable conditions.  

Consequently, the appellant has no legal entitlement to VA benefits, and his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.  

Severance

The appellant contends, in essence, that despite his numerous disciplinary actions and Special Court-Martials in service, he had almost four years of military service, including one year in Vietnam and believes that he is entitled to VA compensation benefits and that service connection should not be severed.  

As discussed above, the Board has determined that the character of the appellant's discharge is a statutory bar to the entitlement to VA compensation benefits.  

Historically, the evidence showed that a claim of service connection for several disabilities was received from the appellant in February 2010.  By rating action in May 2010, the RO, in part, granted service connection for PTSD; rated 50 percent disabling, tinnitus; rated 10 percent disabling, and prostate cancer, status post prostatectomy, erectile dysfunction, bilateral defective hearing, and SMC based on loss of use of a creative organ.  In August 2010, the RO, in part, granted service connection for status post prostatectomy scar, rated noncompensably disabling.  

In November 2010, the RO noted that the appellant had been discharged from service in 1969 UOTHC, and that the award of service connection for the disabilities at issue on appeal may have been based on service that was less than honorable.  The appellant was notified of this finding and informed that additional development was being initiated to determine the nature of his service and whether he was eligible for VA benefits.  The appellant was advised that he could submit evidence concerning his service and the events that led to his discharge, and that he could request a hearing.  

By administrative decision, dated in March 2011, the RO determined that the appellant's service from January 1965 to December 1969 was one continuous period of service under the provisions of 38 C.F.R. § 3.13(b), and that his discharge for this period of service was dishonorable for VA purposes under the provisions of 38 C.F.R. § 3.12(d)(4), and was a bar to VA compensation benefits.  The RO found that the appellant was entitled to VA healthcare under 38 U.S.C.A., Chapter 17, for any disabilities that are service-connected for this period of service.  

By rating action in August 2011, the RO proposed to severe service connection for PTSD, tinnitus, prostate cancer; status post prostatectomy, erectile dysfunction (ED), bilateral defective hearing, status post prostatectomy scar and special monthly compensation for loss of use of a creative organ on the basis that the appellant's discharge from service was UOTHC and that the grant of service connection by the RO was clearly and unmistakably erroneous.  The appellant and his attorney were notified of the proposed decision by letter dated August 18, 2011, and advised that he could submit evidence and request a personal hearing, and that it would discontinue payment of any benefits 60 days from the date of the letter.  

By rating action dated January 24, 2012, the RO severed service connection for PTSD, tinnitus, prostate cancer; status post prostatectomy, ED, bilateral defective hearing, status post prostatectomy scar, and discontinued entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  The appellant and his attorney were notified of this decision, and expressed dissatisfaction with the RO determination, giving rise to this appeal.  The appellant subsequently testified at a hearing at the RO and before the undersigned at a videoconference hearing in May 2012.  

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.  

In this case, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection, the appellant was advised of the action by an August 2011 letter, which also informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The appellant did not submit any additional evidence but did request a hearing and subsequently testified at a videoconference hearing before the undersigned in May 2012.  In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severances were proper in accordance with the applicable law and regulations.

The RO recognized that it had granted service connection for the disabilities at issue on appeal based on a less than circumspect review of the claims file and thus failed to consider the fact that the character of the appellant's discharge constituted a bar to VA compensation benefits.  In this function, a certificate given to the appellant when he re-enlisted in January 1966, after serving one year of his initial three year obligation, showed the character of his service was honorable from January 1965 to January 1966.  However, as discussed in a separate Board decision, because the appellant re-enlisted before completing his initial three year contract (and because his would not have been eligible for a discharge other than under dishonorable conditions at the completion of the initial service obligation), his entire period of service from 1965 to 1969 was considered one period of service.  38 U.S.C.A. § 101(18)(b); 38 C.F.R. § 3.13(b).  Therefore, when the appellant requested a discharge in lieu of a general court martial in 1969, he was given a certificate that showed the character of his service was UOTHC.  38 C.F.R. § 3.12(d)(1).

That said, the Board finds that the original grants of service connection for the disabilities at issue on appeal in the May and August 2010 rating decisions were clearly and unmistakably erroneous.  This is so because, there is no doubt that reasonable minds could not differ that the result would have been manifestly different had the facts been properly applied to the applicable law and regulations as noted above.  See Damrel and Fugo, both supra.  In other words, if the RO had applied the provisions of 38 U.S.C.A. § 101(18)(B), as implemented by 38 C.F.R. § 3.13(b), the RO (which it ultimately did) would have been compelled to determine that the appellant's character of discharge constituted a bar to VA compensation benefits, thereby foreclosing the appellant's eligibility to establish entitlement to service connection for PTSD, tinnitus, prostate cancer, status post prostatectomy, ED, bilateral defective hearing, status post prostatectomy scar, as well as entitlement to SMC based on loss of use of a creative organ.  As such, this error would have manifestly changed the outcome of the May and August 2010 rating determinations.  38 C.F.R. § 3.105(d).

Thus, having found that the grants of service connection for PTSD, tinnitus, prostate cancer, status post prostatectomy, ED, bilateral defective hearing, status post prostatectomy scar, as well as entitlement to SMC based on loss of use of a creative organ, in the May and August 2010 rating decision, are the product of CUE, the Board determines that the severances of service connection for these same disabilities, as well as the discontinued entitlement to SMC based on loss of use of a creative organ, in the January 2010 rating decision was proper.

The remaining issues to be resolve in this appeal, is whether the appellant is entitled to higher evaluations for the service-connected disabilities from February 1, 2010, the date that service connection was granted until April 1, 2012, the date that service-connection was severed.  

Increased Ratings - In General

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under Diagnostic Code (DC) 9411, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

PTSD

Following a review of the evidence of record, the Board finds that a 50 percent evaluation is warranted for the appellant's PTSD from the date that service-connection was granted, and ending on April 1, 2012, the date that service connection was severed.

Initially, the Board notes that while the evidence of record includes numerous medical reports from multiple private healthcare providers showing treatment for various maladies from 1995 to the present, none of the reports showed any complaints, treatment, symptoms or diagnosis for any psychiatric problems.  

In March 2010, the appellant was afforded a QTC examination for purposes of establishing service connection.  At that time, the appellant reported that he served 30 months in a combat zone in Vietnam from October 1966 to March 1969, did not receive any disciplinary infractions and was honorably discharged in December 1969.  He reported a history of prostate cancer and heart problems, both treated with surgery and said that neither disability caused him any impairment.  He also reported that he suffered from PTSD and major depression and said that since developing his mental problems, there had been major changes in his daily activities, such as, he can't keep a job, is irritable, has a quick temper and is stressed.  He said that he can't keep any friends, stays to himself, and has not been able to work for four years because he doesn't get along with people.  

The appellant reported symptoms of flashbacks, intrusive thoughts, difficulty sleeping with nightmares, difficulty concentrating, startled response, avoidance behavior, memory problems, intense physical reactions, guilt and difficulty trusting people.  He reported that his symptoms were constant and had been present since 1967, and said that they affected his daily functioning which caused irritability and anger outbursts.  He denied any history of hospitalization or treatment for any psychiatric problems.  He also reported that he had a few friends and was active in his church, and described his relationship with his friends and church members as good.  He had worked construction for 40 years and described his relationships with supervisors and co-workers as fair.  He said that he a good relationship with his parents and one brother, but doesn't talk to his other three siblings.  He has been married to his fourth wife for over 25 years and described their relationship as good, but said that he doesn't have a relationship with his son.  

On mental status examination, the appellant was well oriented and his appearance, behavior and hygiene were appropriate.  He made poor eye contact during the interview, but his affect, mood, speech, communication and concentration were within normal limits.  There was no evidence of suspiciousness, panic attacks, delusions, hallucinations, obsessional rituals, or homicidal or suicidal ideations.  The appellant's thought processes were appropriate, his abstract thinking and memory were within normal limits, and his judgment was intact.  The diagnosis was PTSD, and the Global Assessment of Functioning (GAF) score was 41.  

VA regulations provide that when evaluating a mental disorder, the rating agency must consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  

In this case, while the appellant reported that he had memory problems, difficulty concentrating and other symptoms that affect his daily activities, his affect, mood, speech, communication and concentration were all within normal limits when examined by VA (QTC) in March 2010.  In fact, other than poor eye contact, the appellant's mental status findings were all within normal limits.  While he reported that he avoided large crowds, no longer made friends and kept to himself, he described his relationship with the friends he has and the members of the church he attends, as good.  He also reported a good relationship with his parents and his wife of 25 years.  

Moreover, the appellant has not described or displayed any symptoms, such as, gross impairment in thought processes or communication, grossly inappropriate behavior or any psychotic symptoms that would warrant a rating in excess of 50 percent at any time during the pendency of this appeal, and is not a danger to himself or others.  Although advised to seek follow-up psychiatric treatment when examined by VA in 2010, the appellant has never been hospitalized or sought any type of psychiatric counseling, other than when examined by VA (QTC) for compensation purposes.  

At this point, the Board notes that while the appellant is competent to provide evidence regarding his personal experiences and symptoms, any such assertions must be weighed against other contradictory or inconsistent evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Board notes a number of inconsistencies in the appellant's self-reported symptoms that raise serious doubts as to his ability to provide accurate and reliable historical information and reflects negatively on his credibility.  For example, at the QTC examination in 2010, the appellant reported that he hadn't worked in four years because he had difficulty getting along with people.  However, the private medical reports showed that he worked construction for some 40 years and retired early due to health issues from his carpentry business.  (See June 2008 private report.)  In fact, the evidence showed that the appellant worked until his cardiovascular problems worsened around August 2005.  (See August 2005 private report.)  Similarly, while the appellant told the QTC examiner that his sleeping problems were due to nightmares, private medical reports showed that he reported that his sleeping difficulties were due to back pain in June 2009, and to an acute period of nocturia in October 2006.  No specific cause was ever identified for his reported nocturia in 2006.  (See June 2009 and October 2006 private reports.)  As indicated above, the appellant has never sought any psychiatric counseling or reported any psychiatric symptoms to anyone, other than at the time of the QTC examination in 2010.  

The Board also takes note of the appellant's description of his military service to the QTC examiner wherein he denied any disciplinary problems in service, asserted that he served 30 months in a combat zone in Vietnam, and that he was given an honorable discharge from service in 1969.  The list of the appellant's disciplinary problems and the character of service have been discussed previously.  Further, his service records showed that he served a total of 18 months in Vietnam, six of which were in the stockade.  That the appellant would knowingly provide a clearly erroneous history of his military service when seeking to obtain VA compensation benefits does not reflect well on his credibility.  In short, the Board finds that the appellant's propensity for exaggeration and distortion of his service record and medical history undermines the probative value of his self-described history.  That the appellant has never sought any counseling or treatment for what he alleges are chronic psychiatric symptoms that cause significant impairment and affects his daily life, but has never mentioned any such symptoms when seen by various private healthcare providers for his other nonservice-connected disabilities, some of which have been stable for years, raises serious doubts as the reliability of his allegations.  

An essential element of the VA rating system requires the claimant's cooperation, particularly when an examination is necessary to determine the current severity of the disability at issue.  In this case, the competent, credible evidence of record shows that the appellant had not been fully cooperative and has provided inconsistent and contradictory information concerning the extent and severity of his psychiatric symptomatology.  The Board does not question that the appellant's PTSD has some negative impact on his life, however, his exaggeration of symptoms only serves to undermine his credibility and further obfuscates the Board's ability to determine the actual degree of impairment associated with his PTSD.  

The material question is whether the appellant has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a higher evaluation of 70 percent or greater from February 1, 2010, and ending on April 1, 2012, the date that service connection was severed.  38 C.F.R. § 4.130 (2013).  

In this case, the appellant was assigned a 50 percent evaluation for his PTSD based, primarily on the self-reported symptoms that he provided to the QTC examiner in March 2010.  While the extent and severity of his self-described symptoms are now in question, given his lack of credibility to provide accurate and reliable information, the objective clinical findings were more consistent with the criteria for a 50 percent evaluation, and no higher.  The appellant was well oriented, his affect was appropriate and there was no obsessive or compulsive behavior.  His memory, insight and judgment were adequate, and there was no impairment of thought processes or communications.  The evidence of record does not show that the appellant's symptomatology is reflective of the severity and persistence to warrant an evaluation in excess of 50 percent at anytime during the pendency of this appeal.  

While the Board has considered the degree of functioning as evidenced by the GAF score assigned by the QTC examiner in 2010, the scale score is but one factor for consideration in assigning a rating in this case.  A GAF score between 41 and 50 contemplates a level of impairment of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Here, the Board finds that the observed clinical findings on the QTC examination were consistent with the criteria for a 50 percent evaluation and no higher, and is more reliable and probative than the GAF score assigned, which was based primarily on the appellant's unreliable self-reported history.  The evidence does not show any of the symptoms or manifestations in the range contemplated by the multiaxial assessment for the GAF score assigned, such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends or inability to keep a job.  Thus, the Board finds that the appellant's symptomatology is not reflective of the severity and persistence to warrant an evaluation in excess of 50 percent prior to April 1, 2012.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Tinnitus

Concerning the claim for an evaluation in excess of 10 percent for tinnitus, it should be noted that tinnitus is evaluated under Diagnostic Code 6260, which provides only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2013); see also Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  The only possible basis for the assignment of a higher evaluation for tinnitus would be on an extraschedular basis.  

In this case, while the appellant believes that he should be assigned a higher evaluation for his tinnitus, he has not submitted any competent or credible evidence that his tinnitus has markedly interfered with his employment status or necessitated frequent periods of hospitalization.  In the absence of such factors, the Board finds that the criteria for assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Prostate Cancer

The evidence of record showed that the appellant underwent prostatectomy for prostate cancer at a private facility in November 2003.  There were no complications and the appellant's post-operative recovery was uneventful.  When seen by a private physician in March 2004, the appellant reported that he had a little bit of leakage, stress-type, now and then.  However, a subsequent private report in August 2008 showed that the appellant denied any dysuria, and said that while he had some urinary incontinence after his prostatectomy, his symptoms had resolved and he was doing well in that regard.  A private report dated in October 2006, showed that the appellant reported that recently, he was getting up about two to three times a night to urinate and that this was unusual for him.  A follow-up report in November 2006, indicated that post-urine treatment was negative and he cleared well.  The report did not indicate the reason for the appellant's acute symptoms of nocturia.  

When examined by VA in July 2010, the appellant reported that he has surveillance exams every six months, that his PSA level was stable and that he was not receiving any current treatment.  The appellant denied any urinary symptoms or leakage, urinary tract infections, renal dysfunction, obstructed voiding, nephritis or hydronephrosis.  Laboratory studies showed urinalysis was within normal limits and his PSA was zero.  The diagnosis was status post prostatectomy with residual non-deforming, nonrestrictive scar and ED complaint.  The examiner indicated that there were no residuals that impacted on the appellant's usual daily activities.  

In this case, the appellant was granted service connection for status post prostatectomy by the RO in May 2010, based on his having served in Vietnam, which established a presumption of service incurrence, and the medical reports that showed he had surgery for prostate cancer in 2003.  The appellant was also awarded a separate grant of special monthly compensation (SMC) for the loss of use of a creative organ.  

The appellant's prostate cancer is evaluated under Diagnostic Code (DC) 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  DC 7528.  

In this case, there is no evidence of a recurrence of active cancer shown or alleged.  Further, the appellant does not contend, nor does the evidence of record show any complaints of urine leakage, obstructed voiding, renal dysfunction, or urinary tract infection from February 1, 2010, and ending on April 1, 2012.  Additionally, the appellant does not require the use of an appliance or the wearing of absorbent materials.  As the medical evidence does not establish the presence of any residuals of prostate cancer, there is no basis for an award of a compensable evaluation.  

Erectile Dysfunction

The appellant's erectile dysfunction has been evaluated as noncompensably disabling under DC 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  

In order to be assigned a 20 percent evaluation, two distinct elements are required: the appellant must have a penile deformity and the loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2013).  

It should be noted that the appellant was granted special monthly compensation under 38 C.F.R. § 3.350(a), based on loss of use of a creative organ.  However, the question before the Board is whether a schedular compensable rating should be assigned under the Rating Schedule for erectile dysfunction, prior to April 1, 2012.  

Based on the evidence of record, the Board finds that an evaluation higher than zero percent for ED is not warranted.  While the appellant may have loss of erectile power, the medical evidence of record neither indicates, nor does the appellant contend, that he has any deformity of his penis.  

Moreover, the appellant was examined by VA in July 2010, to determine the extent and severity of any residuals from his prostatectomy for prostate cancer.  While the appellant was noted to have ED and was unable to take medications to achieve an erection because of his heart problems, he was not shown to have any deformity of the penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation.  

Defective Hearing

Under the rating schedule, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87 and Diagnostic Codes 6100-6110 (2013).  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The appellant contends that his hearing loss is more severe than is reflected in the noncompensable evaluation assigned.  

On VA QTC examination in March 2010, the pure tone audiometry test results were as follows:  



HERTZ




1000
2000
1000
4000
AVG
RIGHT
20
35
40
50
36
LEFT
15
20
30
35
25

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  

In this case, the audiological findings showed an average puretone decibel loss for the appellant's right ear, achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 36.  The percent of speech recognition was 94.  By intersecting the column in Table VI (38 C.F.R. § 4.85) for average puretone decibel loss falling between 0 and 41 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is I.  

The average puretone decibel loss for the appellant's left ear, which was achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and dividing by four, was 25.  The percent of speech recognition was 94.  The resulting numeric designation for the left ear is I.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for assignment of a percentage evaluation and assignment of a diagnostic code.  Based on the numeric designations for each ear, the point of intersection on Table VII requires assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The regulations also include two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  38 C.F.R. § 4.86(a), provides that if puretone thresholds at each of the four frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible), the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  However, in this case, puretone thresholds were not 55 decibels or more at each of the four frequencies in either ear.  Therefore, application of § 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise certify that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., nor do the audiological findings from the VA QTC examination satisfy the provisions of § 4.86(b).  Thus, application of the provisions for exceptional patterns of hearing impairment is not warranted.  

Prostatectomy Scar

The appellant was assigned a noncompensable evaluation for the status post prostatectomy scar under DC 7804, by analogy to scars that are unstable or painful.  A 10 percent evaluation is assigned for one or two scars that are unstable or painful, 20 percent for three or four scars, and 30 percent for five or more scars.  

Other potentially applicable rating codes include DC 7801, 7802 and 7805.  DC 7801 governs the evaluation of scars other than on the head, face, or neck that are deep and nonlinear.  A 10 percent disability evaluation is for assignment for an area or areas exceeding 6 square inches.  A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches.  

Under DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and nonlinear and have an area or areas of 144 square inches or greater.  A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802.  DC 7805, directs that scars are to be rated on limitation of function of the part affected.  38 C.F.R.  § 4.118, DC 7801-7805 (2013).   

Based on the objective findings from the July 2010 VA examination, the preponderance of the evidence is against the assignment of a compensable evaluation for the appellant's surgical scar.  The evidence showed that the 24 by .8 cm, well-healed, linear surgical scar does not encompass an area exceeding six square inches (39 square centimeters), is not shown to be superficial and unstable (DC 7803), or objectively demonstrated to be tender and painful (DC 7804), and does not cause limited motion (DC 7805).  Thus, a compensable evaluation is not warranted for the prostatectomy scar under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118 (2013).  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the appellant's present impairment from prostatectomy scar does not suggest that he has sufficient symptoms so as to a warrant a compensable evaluation.  Accordingly, an increased evaluation for the prostatectomy scar from February 1, 2010, and ending on April 1, 2012, is not warranted.  


Ancillary Matters

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the appellant's PTSD, tinnitus, prostate cancer, ED, defective hearing, and prostatectomy scar accurately depict the severity of the conditions from February 1, 2010 to April 1, 2012, and there is no basis for higher ratings.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the claimant or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the appellant or reasonably raised by the record.  While it was noted that the appellant told the QTC examiner in March 2010, that he had not worked in four years because he had difficulty getting along with people, the evidentiary record showed that he took early retirement in 2005, because of multiple nonservice-connected disabilities, including cardiovascular and chronic back problems.  The appellant's questionable credibility, notwithstanding, none of his service-connected disabilities, separately or collectively, are not shown to be of such severity as to preclude substantially gainful employment prior to April 1, 2012.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


CONTINUED ON NEXT PAGE

ORDER

As the character of the appellant's discharge from service constitutes a bar to certain VA benefits, the appeal is denied.  

The severance of service connection for PTSD, tinnitus, prostate cancer; status post prostatectomy, ED, bilateral defective hearing, status post prostatectomy scar, as well as the discontinued entitlement to SMC based on loss of use of a creative organ, effectuated by a rating decision of January 2012, was proper.  

An initial evaluation in excess of 50 percent for PTSD from February 1, 2010 to March 31, 2012, is denied.  

An initial evaluation in excess of 10 percent for tinnitus is denied.  

An initial compensable evaluation for prostate cancer, status post prostatectomy, from February 1, 2010 to March 31, 2012, is denied.  

An initial compensable evaluation for erectile dysfunction, from February 1, 2010 to March 31, 2012, is denied.  

An initial compensable evaluation for bilateral defective hearing, from February 1, 2010 to March 31, 2012, is denied.  

An initial compensable evaluation for status post prostatectomy scar, from February 1, 2010 to March 31, 2012, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


